DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Line 2; Claim 19, Line 2; and Claim 20, Line 2 recite the limitation: “a plurality of available mobile chargers”.

Claim 1, Lines 9 and 14; Claim 3, Line 3; Claim 4, Line 3; Claim 5, Line 3; Claim 6, Line 3; Claim 7, Line 3; Claim 8, Line 3; Claim 9, Line 3; Claim 10, Line 3; Claim 19, Lines 9 and 14 and Claim 20, Lines 10 and 15 recite the limitation: “matched charger”.
It is unclear if the matched charger is referring to one of the plurality of available mobile chargers or to an additional charger.
available mobile charger.

Claim 1, Lines 16-17 and 18; Claim 18, Lines 3 and 5; Claim 19, Lines 16-17 and 18; and Claim 20, Lines 19 and 20 recite the limitation: “desired charger”.
It is unclear if the desired charger is referring to one of the plurality of available mobile chargers or to an additional charger.
For the purpose of examination the limitation is interpreted as reciting: desired available mobile charger.

Claim 3, Lines 5 and 7-8; Claim 4, Lines 5 and 7-8; Claim 5, Lines 5 and 7-8; Claim 19, Line 12; and Claim 20, Line 13 recite the limitation: “available chargers”.
It is unclear if the matched charger is referring to the plurality of available mobile chargers or to additional available chargers.
For the purpose of examination the limitation is interpreted as reciting: available mobile chargers.

Claim 15, Line 4; and Claim 17, Lines 4-5 recite the limitation: “a charger”.
It is unclear if the matched charger is referring to one of the plurality of available mobile chargers or to an additional charger.
For the purpose of examination the limitation is interpreted as reciting: an available mobile charger.

“a plurality of electrically powered vehicles”.

Claim 1, Lines 10 and 14; Claim 3, Line 3; Claim 4, Line 3; Claim 5, Line 3; Claim 6, Line 3; Claim 7, Line 3; Claim 8, Line 3; Claim 9, Line 3; Claim 10, Line 3; Claim 19, Lines 10 and 14; and Claim 20, Lines 11 and 15 recite the limitation: “and vehicle”.
It is unclear if the vehicle is referring to one of the plurality of electrically powered vehicles or to an additional vehicle.
For the purpose of examination the limitation is interpreted as reciting: and electrically powered vehicle.

Claim 12, Lines 4-5; Claims 13, Line 5 recite the limitation “each vehicle”.
It is unclear if each vehicle is referring to the plurality of electrically powered vehicles or to additional vehicles.
For the purpose of examination the limitation is interpreted as reciting: each electrically powered vehicle.

Claims 11-14 are also rejected under 112(b) as they inherit the deficiencies in claim 1 as identified above.

Claim 2, Line 3; Claim 19, Line 22 recite the limitation: “the mobile chargers”. There is insufficient antecedent basis for this limitation in the claim.
available mobile chargers.

Claim 6, Lines 10, 12, 12-13 and 13-14 recite the limitation: “the plurality of vehicles”. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination the limitation is interpreted as reciting: the plurality of electrically powered vehicles.

Claim 16, Line 5 recite the limitation: “the vehicles”. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination the limitation is interpreted as reciting: the plurality of electrically powered vehicles.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 3-4, 6-7, 9, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schaffer et al. (2020/0317084).
Claims 1 and 20: Schaffer teaches a computerized system for matching a plurality of electrically powered vehicles (102) to a plurality of available mobile chargers (104) (Fig.1), the system comprising: a computerized server device (130), programmed to: monitor optimization inputs related to the plurality of available mobile chargers (104) (Par.55); monitor optimization inputs related to the plurality of electrically powered vehicles (102) operated by a plurality of customers (Par.54); determine a lowest-cost-based ranked listing of matched available mobile charger (104) and electrically powered vehicle (102) pairings for each of the plurality of customers based upon the optimization inputs related to the plurality of available mobile chargers (104) and the optimization inputs related to plurality of the electrically powered vehicles (102) (Par.75, Ranking based on cost of the battery charge (7).) (Par.77) (Fig.6, 612); present the ranked listing of matched available mobile charger (104) and electrically powered vehicle (102) pairings for each of the plurality of customers to each of the customers (Par.77) (Fig.6, 614); monitor selection by each of the plurality of customers of a desired available mobile charger (104) for the customer from the ranked listing (Par.77) (Fig.6, 616); and direct each of the plurality of customers to the desired available mobile charger (104) for the customer (Par.52 and 55).  
Claim 3: Schaffer teaches the limitations of claim 1 as disclosed above. Schaffer teaches the computerized server device (130) programmed to determine the lowest-cost-based ranked listing of matched available mobile charger (104) and electrically  chargers (104) selected from one of geographic locations of the plurality of available mobile chargers (104) (Par.55, Current position of the mobile charging units.).  
Claim 4: Schaffer teaches the limitations of claim 1 as disclosed above. Schaffer teaches the computerized server device (130) programmed to determine the lowest-cost-based ranked listing of matched available mobile charger (104) and electrically powered vehicle (102) pairings for each of the plurality of customers based upon the optimization inputs related to the plurality of available mobile chargers (104) comprises the computerized server device (130) programmed to determine the lowest-cost-based ranked listing based upon one of the optimization inputs related to the plurality of available mobile chargers (104) selected from one of a cost determination for each of the plurality of available mobile chargers (104) (Par.75 and 77).  
Claim 6: Schaffer teaches the limitations of claim 1 as disclosed above. Schaffer teaches the computerized server device (130) programmed to determine the lowest-cost-based ranked listing of matched available mobile charger (104) and electrically powered vehicle (102) pairings for each of the plurality of customers based upon optimization inputs related to the plurality of electrically powered vehicles (102) operated by the plurality of customers comprises the computerized server device (130) programmed to determine the lowest-cost-based ranked listing based upon one of the 
Claim 7: Schaffer teaches the limitations of claim 1 as disclosed above. Schaffer teaches the computerized server device (130) programmed to determine the lowest-cost-based ranked listing of matched available mobile charger (104) and electrically powered vehicle (102) pairings for each of the plurality of customers based upon optimization inputs related to the plurality of electrically powered vehicles (102) operated by the plurality of customers comprises the computerized server device (130) programmed to determine the lowest-cost-based ranked listing based upon one of the optimization inputs related to the plurality of electrically powered vehicles (102) operated by the plurality of customers selected from a planned trip information for each of the plurality of customers (Par.54), and minimum tolerable state of charge for each of the plurality of customers (Par.30, Battery charge level threshold.).  
Claim 9: Schaffer teaches the limitations of claim 1 as disclosed above. Schaffer teaches the computerized server device (130) programmed to determine the lowest-cost-based ranked listing of matched available mobile charger (104) and electrically powered vehicle (102) pairings for each of the plurality of customers comprises the computerized server device (130) programmed to minimize financial cost to the plurality of customers (Par.75, Cost of the battery charge.).  
Claim 18: Schaffer teaches the limitations of claim 1 as disclosed above. Schaffer teaches the computerized server device (130) programmed to direct each of .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schaffer et al. (2020/0317084) as applied to claim 1 above, and further in view of Prosser (2012/0303397).
Claim 2: Schaffer teaches the limitations of claim 1 as disclosed above. Schaffer does not explicitly teach the computerized server device is further programmed to: determine patterns of use of the available mobile chargers; and direct the plurality of available mobile chargers to new locations based upon the determined patterns of use.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Prosser in the system of Schaffer to have had minimized the time to respond to a vehicle by keeping available mobile chargers in areas of high incidence of electrically propelled vehicle charging events (Par.189, Lines 18-21).
Claim 8: Schaffer teaches the limitations of claim 1 as disclosed above. Schaffer does not explicitly teach the computerized server device programmed to determine the lowest-cost-based ranked listing of matched available mobile charger and electrically powered vehicle pairings for each of the plurality of customers comprises the computerized server device programmed to maximize fuel efficiency of the plurality of available mobile chargers.  
Prosser teaches a computerized system for matching a plurality of electrically powered vehicles (EV) to a plurality of available mobile chargers (Rescue/Service vehicle) (Fig.12A), the system comprising: a computerized device programmed to determine a ranked listing of matched available mobile charger (Rescue/Service vehicle) and electrically powered vehicle (EV) pairings for each of a plurality of customers comprises the computerized device programmed to maximize fuel efficiency 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Prosser in the system of Schaffer to have had minimized the fuel consumed by the mobile chargers (Par.189, Lines 18-20) and minimize mobile chargers downtime time due to refueling (Par.189, Lines 26-27).
Claim 10: Schaffer teaches the limitations of claim 1 as disclosed above. Schaffer does not explicitly teach the computerized server device programmed to determine the lowest-cost-based ranked listing of matched available mobile charger and electrically powered vehicle pairings for each of the plurality of customers comprises the computerized server device programmed to minimize traffic congestion around the plurality of available mobile chargers.
Prosser teaches a computerized device programmed to determine a ranked listing of matched available mobile charger (Rescue vehicle) and electrically powered vehicle (EV) pairings for each of a plurality of customers comprises the computerized device programmed to minimize traffic congestion around the plurality of available mobile chargers (Rescue vehicle) (Par.215, Match availability based on traffic information.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Prosser in the system of Schaffer to have had optimized safety (Par.215) by reducing a user’s exposure to vehicle traffic (Par.152).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schaffer et al. (2020/0317084) as applied to claim 1 above, and further in view of Chaudhary et al. (2019/0160958).
Claim 5: Schaffer teaches the limitations of claim 1 as disclosed above. Schaffer does not explicitly teach the computerized server device programmed to determine the lowest-cost-based ranked listing of matched available mobile charger and electrically powered vehicle pairings for each of the plurality of customers based upon the optimization inputs related to the plurality of available mobile chargers comprises the computerized server device programmed to determine the lowest-cost-based ranked listing based upon one of the optimization inputs related to the plurality of available mobile chargers selected from one of an on/off state determination for each of the plurality of available mobile chargers, an off timer setting determination for each of the plurality of available mobile chargers, a temperature of each fuel cell stack determination for each of the plurality of available mobile chargers, a weather forecast determination for each of the plurality of available mobile chargers, a solar forecast determination for each of the plurality of available mobile chargers, and a predicted harvestable and rejectable energy available determination for each of the plurality of available mobile chargers.  
Chaudhary teaches a computerized device (10) (Fig.2) programmed to determine a ranked listing of matched available charger (S1-S5) and electrically powered vehicle (13) pairings for each of a plurality of customers based upon one optimization inputs related to a plurality of available chargers (S1-S5) selected from a weather forecast 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Chaudhary in the system of Schaffer to have had selected a charger to fulfill a charge request of a vehicle (Par.32-33) based on factors that could affect charger capacity such as the weather when the charger relies on solar power (Par.18).

Claims 10-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schaffer et al. (2020/0317084) as applied to claim 1 above, and further in view of Juhasz (2014/0125279).
Claim 11: Schaffer teaches the limitations of claim 1 as disclosed above. Schaffer does not explicitly teach the computerized server device is further programmed to schedule wait line queues for each of the plurality of available mobile chargers.
Juhasz discloses a computerized server device (160) (Fig.1) programmed to schedule wait line queues for available chargers (110) (Par.25).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Juhasz in the system of Schaffer to have had managed multiple customers wishing to access a charger (Par.36) and reserve said charger for future use (Par.18).
Claims 12-13: Schaffer and Juhasz teach the limitation of claim 11 as disclosed above. Schaffer does not explicitly teach the computerized server device programmed to schedule the wait line queues for each of the plurality of available mobile chargers 
Juhasz teaches a computerized server device (160) programmed to schedule wait line queues for each of a plurality of chargers (110) comprises the computerized server device (160) programmed to determine the charging needs of each electrically powered vehicle (140) in the wait line queue (Par.60, Current charge of the vehicle); and determine urgency-related factors of each electrically powered vehicle in the wait line queues (Par.84, Departure time.) (Par.85, Lowest charge.) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Juhasz in the system of Schaffer to have had controlled the priority in a queue to ensure adequate charge for multiple users accessing the charger (Par.84-85).
Claims 14 and 16: Schaffer and Juhasz teach the limitation of claim 11 as disclosed above. Schaffer discloses the available mobile chargers (104) are fast chargers (Par.22).
Schaffer does not explicitly teach the computerized server device programmed to schedule the wait line queues for each of the plurality of available mobile chargers comprises the computerized server device programmed to comply with fast charge requirements of the customers; the computerized server device programmed to 
Juhasz teaches a computerized server device (160) programmed to schedule wait line queues for each of a plurality of available chargers (110) (Par.25) (Fig.1) comprises the computerized server device (160) programmed to comply with charge requirements of the customers (Par.60 and 79-80); the computerized server device (160) programmed to comply with charge requirements of a plurality of electrically powered vehicles (140) (Par.60 and 86).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Juhasz in the system of Schaffer to have had ensured adequate charge for multiple customers/vehicles accessing the charger (Par.84-85 and 88).

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schaffer et al. (2020/0317084) and Juhasz (2014/0125279) as applied to claims 14 and 16 above, and further in view of Jordan, III et al. (2020/0001724).

Claims 15 and 17: Schaffer and Juhasz teach the limitation of claims 14 and 16 as disclosed above. Schaffer does not explicitly teach the computerized server device programmed to comply with fast charge requirements of the customers comprises the computerized server device programmed to balance power at a plurality of charging tethers of an available mobile charger; the computerized server device programmed to 
Jordan, III teaches a computerized device (62) programmed to balance power at a plurality of charging tethers (58) of an available charger (54) (Par.12-14 and 17) (Fig.1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Jordan, III in the system of Schaffer to have had transferred power to multiple vehicles simultaneously (Par.11-12) while effectively distributing the available power based on identified or predetermined vehicle conditions (Par.17-19).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schaffer et al. (2020/0317084), Juhasz (2014/0125279) and Prosser (2012/0303397).
Claim 19:  A computerized system for matching a plurality of electrically powered vehicles to a plurality of available mobile chargers (Fig.1), the system comprising: a computerized server device (130), programmed to: monitor optimization inputs related to the plurality of available mobile chargers (104) (Par.55); monitor optimization inputs related to the plurality of electrically powered vehicles (102) operated by a plurality of customers (Par.54); determine a lowest-cost-based ranked listing of matched available mobile charger (104) and electrically powered vehicle (102) pairings for each of the plurality of customers based upon the optimization inputs related to the plurality of available mobile chargers and the optimization inputs related to plurality of the  vehicle (102) pairings for each of the plurality of customers to each of the customers (Par.77) (Fig.6, 614); monitor selection by each of the plurality of customers of a desired available mobile charger (104) for the customer from the ranked listing (Par.77) (Fig.6, 616); and direct each of the plurality of customers to the desired available mobile charger (104) for the customer (Par.52 and 55).
 Schaffer does not explicitly teach schedule wait line queues for each of the plurality of available mobile chargers.
Juhasz discloses a computerized server device (160) (Fig.1) programmed to schedule wait line queues for available chargers (110) (Par.25).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Juhasz in the system of Schaffer to have had managed multiple customers wishing to access a charger (Par.36) and reserve said charger for future use (Par.18).
Furthermore, Schaffer does not explicitly teach determine patterns of use of the available mobile chargers; and direct the plurality of available mobile chargers to new locations based upon the determined patterns of use.  
Prosser discloses computerized system for matching a plurality of electrically powered vehicles (EV) to a plurality of available mobile chargers (Rescue/Service vehicle) (Fig.12A), the system comprising: a computerized device programmed to: determine patterns of use of the available mobile chargers (Par.189, (5)); and direct the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Prosser in the system of Schaffer to have had minimized the time to respond to a vehicle by keeping available mobile chargers in areas of high incidence of electrically propelled vehicle charging events (Par.189, Lines 18-21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chakraborty et al. (2020/0262305) discloses a scheduler for deploying mobile charge stations (7) to charge multiple vehicles (EVs) (Par.96 and 129) (Fig.1); and Chae et al. (2020/0031239) discloses matching an available mobile charger (200) and a vehicle (100) (Fig.1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262.  The examiner can normally be reached on M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        January 21, 2021